Citation Nr: 1760857	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a May 17, 1996 rating decision as to the assigned effective date of May 8, 1995 for the award of service connection for generalized anxiety disorder. 

2.  Whether CUE exists in a May 17, 1996 rating decision as to the assigned noncompensable rating for the award of service connection for generalized anxiety disorder. 

3.  Entitlement to a rating in excess of 10 percent for headaches.  

4.  Entitlement to a rating in excess of 70 percent for generalized anxiety disorder.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 

(The issues of entitlement to service connection for a right elbow disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a gastrointestinal disability, entitlement to service connection for a left elbow disability, and entitlement to service connection for bilateral ankle disability will be addressed in separate decisions.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming and Evidence Intake Center in Janesville, Wisconsin, respectively.  Jurisdiction is currently in the RO in Cheyenne, Wyoming. 

In April 2015 and then March 2016, the Board remanded the CUE issues for issuance of a statement of the case and for scheduling a requested Board video-conference hearing, respectively.   


In August 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcript of that hearing is associated with the claims file.  

As for the issue of entitlement to a TDIU, when evidence of unemployability is submitted or raised by the record during the course of an appeal from an initial rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has explicitly raised the issue of entitlement to a TDIU due to service-connected headaches during the August 2016 hearing, see August 2016 Hearing Tr. at 32, the issues of entitlement to a TDIU is before the Board as part of the increased rating claim for headaches. 

The issues of entitlement to a rating in excess of 10 percent for headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Veteran's August 2016 Board video-conference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a rating in excess of 70 percent for generalized anxiety disorder. 

2.  In a final May 17, 1996 rating decision, the RO granted service connection for generalized anxiety disorder (then adjudicated as PTSD) and assigned a noncompensable rating with an effective date of May 8, 1995, the date of the Veteran's original service connection claim for any psychiatric disorder. 

3.  In assigning a noncompensable rating and an effective date of May 8, 1995 for the award of service connection for generalized anxiety disorder, the May 17, 1996 rating decision was adequately supported by and consistent with the law and evidence then of record, and it did not contain undebatable error that would have manifestly changed the outcome of those determinations. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to a rating in excess of 70 percent for generalized anxiety disorder have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The May 17, 1996 rating decision that granted service connection for generalized anxiety disorder and assigned a noncompensable rating with an effective date of May 8, 1995 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

At the Veteran's August 2016 Board video-conference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to a rating in excess of 70 percent for generalized anxiety disorder.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


II.  CUE as to the Assigned Effective Date in the May 17, 1996 Rating Decision

Pertinent Law and Regulations

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

The Court has established a three-pronged test, each of which must be met before CUE is established:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310 (1992)); see 38 C.F.R. § 20.1403(a).

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a) (West 2014).
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2017).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).
Analysis

On September 21, 1993, prior to the Veteran's discharge from service, VA received his Application for Vocational Rehabilitation seeking educational assistance.  In his claim, he listed posttraumatic stress disorder (PTSD), hearing loss, and personality disorder as disabilities to be addressed in determining whether the Veteran met the eligibility for vocational rehabilitation benefits.  That claim was denied in an April 12, 1994 rating decision.  The Veteran did not appeal the RO's determination, and that decision became final.  See 38 C.F.R. § 20.1103 (1996). 

On May 8, 1995, VA received the Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for "PTSD/anxiety."  On that form, the Veteran indicated that he had not previously filed a claim for disability compensation or pension, but that he filed a claim for vocational rehabilitation. 

In a May 17, 1996 rating decision, the RO granted service connection for generalized anxiety disorder (then adjudicated as PTSD) and assigned a noncompensable rating with an effective date of May 8, 1995, the date of claim.  As the Veteran did not appeal the RO's determination within one year following a May 21, 1996 notification letter, and no new evidence was received during that time frame, the May 17, 1996 rating decision became final.  See 38 C.F.R. § 20.1103 (1996). 

In his October 2000 Motion, the Veteran alleged that the RO committed CUE in its May 1996 rating decision with regard to the assigned effective date and noncompensable rating for the award of service connection for generalized anxiety disorder. 

As later supplemented by his testimony at the August 2016 hearing, the Veteran argues that the RO should have treated his September 1993 Application for Vocational Rehabilitation, which listed PTSD (now characterized as generalized anxiety disorder) as one of the disabilities to be considered for vocational rehabilitation eligibility purposes, as the original claim for service connection for a psychiatric disability.  The Veteran essentially argues that the RO should have assigned an effective date of November 20, 1993, the day following separation from his active service, for the award of service connection for generalized anxiety disorder pursuant to 38 C.F.R. § 3.400(b)(2).  See August 2016 Hearing Tr. at 19-21. 

Considering the record in light of the governing legal authority, the Board finds that the RO did not commit CUE when it assigned an effective date of May 8, 1995 for the award of service connection for generalized anxiety disorder (then adjudicated as PTSD).  
  
In this regard, the Veteran filed the September 21, 1993 claim for vocational rehabilitation benefits listing PTSD as one of the disabilities to be considered for vocational rehabilitation eligibility purposes.  That claim was denied in the final April 1994 rating decision by the RO.  The Veteran has not argued, and record does not reflect, that he had expressed disagreement with any portion of the April 1994 decision, to include whether the RO should have construed the September 1993 claim as an original service connection claim for a psychiatric disability, nor has he alleged CUE in the April 1994 rating decision.  Therefore, the September 21, 1993 claim for vocational and rehabilitation benefits cannot serve as the application upon which service connection for generalized anxiety disorder was subsequently awarded in the May 1996 rating decision.  See 38 C.F.R. § 3.104.  

Further, there is no undebatable evidence that the Veteran filed an application, statement, or submission, received by VA prior to May 8, 1995 and since the issuance of the April 1994 rating decision, which indicated his intent to apply for compensation for any psychiatric disability.  Therefore, the Board finds that the RO did not commit an undebatable error in the May 1996 rating decision by assigning the effective date of May 8, 1995, the date of VA receipt of the Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for a psychiatric disability.  

Given that the May 8, 1995 claim is dated more than a year after the Veteran's discharge from active service (i.e. November 1993), 38 C.F.R. § 3.400(b)(2) does not provide a basis for finding CUE in the May 1996 rating decision with regard to the assigned effective date. 

The Veteran has also argued that an earlier effective date was warranted based on a July 1993 PTSD diagnosis provided during service.  See October 2000 Motion.  While the Veteran's service treatment records contain complaints, treatments, and assessments for psychiatric symptoms, medical records cannot be accepted as a claim for service connection absent an indication of the Veteran's intent to file such a claim.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); 38 C.F.R. § 3.155(a) (1996).  The Board finds that these medical records, to include the July 1993 PTSD diagnosis, did not undebatably constitute claims for service connection for a psychiatric disorder, and do not avail the Veteran an effective date earlier than May 8, 1995. 

The Board has also considered the applicability of 38 C.F.R. § 3.156 (c), which provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Since the issuance of the May 1996 rating decision, the RO obtained additional personnel records documenting his service in Southwest Asia during the Gulf War from October 1990 through December 1990 and the general nature of his assigned duties during his active service.  However, in his original service connection claim for psychiatric disability, the Veteran specifically articulated that the in-service stressor was based on his exposure to a June 20, 1990 in-service shipboard explosion, see May 8, 1995 Application for Compensation or Pension, without any mention of his subsequent service in Southwest Asia.  Further, the general nature of his in-service duties are not relevant to the Veteran's original service connection claim for a psychiatric disability, and were previously of record at the time of the May 1996 rating decision in the form of various service treatment records referencing his assigned duties during service.  Based on the foregoing, the Board finds that the newly received service department records are not relevant to his original service connection claim for a psychiatric disability.  Therefore, 38 C.F.R. § 3.156 (c) is inapplicable in the instant case and the May 1996 rating decision need not be reconsidered under that provision. 

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before the RO at the time of the May 1996 rating decision and that statutory and regulatory provisions extant at the time were correctly applied with regard to the assigned effective date for the award of service connection for generalized anxiety disorder.  There was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it as made.  Accordingly, the motion for CUE in the May 1996 rating decision as to the assigned effective date must be denied. 

III.  CUE as to the Assigned Noncompensable Rating in the May 17, 1996 Rating Decision 

Pertinent Law and Regulations 

As for the assigned noncompensable rating in the May 17, 1996 rating decision, the Veteran argues that he failed to report to a scheduled VA examination as he did not receive a notification letter while incarcerated, and that a higher rating would have been assigned absent the RO's failure to afford the Veteran a VA examination prior to his incarceration.  See August 2016 Hearing Tr. at 26-27.  

As discussed above, to establish CUE, a claimant must show either that the correct facts, actually or constructively of record at the time of the prior adjudication, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Damrel, 6 Vet. App. at 245.  Further, mere disagreement as to how the facts were weighed or evaluated is not CUE. Eddy v. Brown, 9 Vet. App. 52, 57 (1996). Neither is VA's failure to fulfill its duty to assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002). 




Analysis 

As discussed, on May 8, 1995, VA received the Veteran's Application for Compensation or Pension (VA Form 21-526) seeking service connection for "PTSD/anxiety."  

A June 1995 deferred rating decision indicates that a notification letter for a scheduled VA examination was sent to the Veteran, although the actual notification letter is not of record.   

An August 1995 Compensation and Pension Exam Inquiry reflects that a VA psychiatric examination for the claimed psychiatric disability scheduled for July 1995 was "cancelled" because "[the] Veteran withdrew [his] claim."

In the final May 17, 1996 rating decision, the RO granted service connection for generalized anxiety disorder (then adjudicated as PTSD) and assigned a noncompensable rating with an effective date of May 8, 1995.  In its determination, the RO considered the Veteran's service treatment records containing complaints, treatments, and assessments for psychiatric symptoms during his service and an October 1993 VA general examination report.  

In the October 2000 Motion, the Veteran wrote that he was incarcerated in a jail from May 1995 to December 1996 and that because of his incarceration, he had failed to report to the VA examination scheduled for his May 1995 service connection claim for a psychiatric disability.

At the August 2016 hearing, the Veteran testified that in 1996, he was transferred to a state penitentiary (the record reflects that he was released from the penitentiary in May 2013).  He also stated that while incarcerated, "[his] mother would tell [him] every single time the VA sent her a piece of paper" but that she did not receive the notification letter for the scheduled July 1995 VA examination. 

Considering the record in light of the governing legal authority, the Board finds that the RO did not commit CUE when it assigned a noncompensable rating for the award of service connection for generalized anxiety disorder. 
 
With regard to the Veteran's main contention that the RO's failure afford him a VA examination prior to his incarceration amounted to a finding of CUE, even if the Board accepted such argument that the RO failed the duty to assist in that regard for the sake of argument, that argument must fail as the precedents have clearly established that a breach of the duty to assist cannot form the basis of CUE. See Cook, 258 F.3d at 1311 (holding that VA's failure to provide the Veteran a proper medical examination did not constitute a grave and procedural error, as such failure only left an incomplete, rather than an incorrect, record and thus did not form a basis for CUE);Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v.Brown, 6 Vet. App. 377, 383 (1994).  

In fact, the record reflects that the RO scheduled a VA examination for the claimed psychiatric disability to be conducted July 1995 and that the Veteran failed to report to the examination because he "withdrew [his] claim., see August 1995 Compensation and Pension Exam Inquiry, indicating that he was aware of the scheduled examination at the time and that he chose not to report his then incarceration status so as to request another examination at an alternative time and location.  On these facts, the RO did not commit an undebatable error by proceeding with adjudication of the Veteran's original service connection claim for a psychiatric disability based on the evidence then of record under the law extant at the time.  38 C.F.R. § 3.655 (1995).  

Under the law extant at the time of the May 17, 1996 rating decision, 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995) (since then revised effective November 7, 1996), provided that a noncompensable rating was warranted for psychiatric disabilities when there were neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  

The evidence of record at the time of the May 1996 rating decision comprised service treatment records documenting complaints and treatments for psychiatric symptoms. Service treatment records included a September 1991 report of feeling "tense" and "discouraged" that showed "a touch of PTSD"; July1993 assessment of "moderate" PTSD; August 1993 complaint of anxiety, startled response, and insomnia; and September 1993 assessment of "mod-severe" PTSD.  An October 1993 VA general medical examination notes the July 1993 diagnosis of PTSD and the Veteran's report that he 'fe[lt] really nervous' and that he was "easily startled" since a fuel explosion aboard a ship in June 1990.  He wanted "less and less to do with people,' but reported that he was still working "in the transportation office."  The examiner confirmed the diagnosis of PTSD based on observed traits of "reclusiveness, tendency to isolate, [and] being introverted and resistant to authority." 

The Board finds that the RO's determination in the May 1996 rating decision did not contain an undebatable error as to the noncompensable rating for the award of service connection for generalized anxiety disorder.  In this regard, the record reflects that the RO evaluated the Veteran's service treatment records and October 1993 VA general medical examination and discussed the pertinent findings from such medical records in its May 1996 determination for purposes establishing service connection.  The RO then determined that a noncompensable rating was warranted given the absence of medical records dating from the time of the Veteran's May 1995 application for service connection for a psychiatric disability.  Indeed, it is undisputed that at the time of the May 1996 rating decision, the record contained no medical evidence, actually or constructively, that was dated from the May 1995 claim and was pertinent to the Veteran's level of disability due to his service-connected psychiatric disability.  Evidence expected from a VA psychiatric examination, including the severity of the Veteran's service-connected psychiatric disability, was unavailable to the RO given his failure to report to the scheduled examination.  Even assuming arguendo that the RO failed the duty to assist in that regard, for reasons previously articulated, that argument must fail as a matter of law and cannot serve as a basis for CUE.    

While the Veteran has generally contended that a compensable rating was warranted for his service-connected psychiatric disability based on the evidence then of record, in essence, his position amounts to no more than a disagreement as to how the facts were weighed and evaluated by the RO in its May 1996 determination as to the assigned noncompensable rating, which is not the type of administrative error reversible under 38 C.F.R. § 3.105(a).  See Damrel, 6 Vet. App. at 246.  On these facts, the Board cannot conclude that the evidence of record at the time of the May 1996 rating decision compelled the conclusion, to which no reasonable minds could differ, that a compensable rating was warranted for the Veteran's service-connected psychiatric disability. 

In sum, the question in this case is not whether, with the benefit of hindsight and later received evidence, a compensable rating should have been assigned for the award of service connection for the Veteran's psychiatric disability at the time of the May 1996 rating decision.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued.  Here, for the reasons stated, the Board must answer that question in the negative.  Accordingly, the motion for CUE in the May 1996 rating decision as to the assigned noncompensable rating must be denied.


ORDER

The May 17, 1996 rating decision that awarded service connection for generalized anxiety disorder (then adjudicated as PTSD) and assigned an effective date of May 8, 1995 does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014).

The May 17, 1996 rating decision that awarded service connection for generalized anxiety disorder and assigned a noncompensable rating does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014).

The issue of entitlement to a rating in excess of 70 percent for generalized anxiety disorder is dismissed. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Increased Rating for Headaches 

In his September 2015 increased rating claim for headaches (via VA Form 21-526EZ), the Veteran indicated that he received treatment for his service-connected headaches at Sheridan VA Medical Center from January 2013 through September 2015.  The claims file currently does not contain any VA treatment records during the appeal period.  As VA medical records are constructively of record and must be obtained, while on remand, the AOJ should associate all outstanding VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claim. 

TDIU 

Given the lack of evidence of record that speaks to the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected headaches, as he has indicated that he is currently employed at least on a part-time basis, see August 2016 Hearing Tr. at 31-32, the claim should be returned to the AOJ for additional development, to include obtaining his income information during the appeal period.  

Additionally, the RO should obtain a VA examination and medical opinion to fully describe the functional effects of individual and combined his service-connected disabilities, to include headaches, generalized anxiety disorder, and traumatic brain injury, and their impact on the Veteran's employability during the appeal period.   See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical determination, but for the adjudicator, given the inadequate medical opinion evidence of record, the Board finds that such an examination and medical opinion would be helpful in the adjudication of his TDIU claim.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA form 21-8940, and instruct him to fill it out return it to the RO/AMO.  Additionally, ask the Veteran to submit copies of his tax returns for the tax years from 2014 through present, and a statement that the copies are exact duplicates of the returns filed with the IRS.  If the Veteran is unable or unwilling to furnish the required evidence, follow the procedures in M21-1, Part I, 1.C.1. or ask the Veteran submit IRS Form 4506-T "Request for Transcript of Tax Return."  The following link is for reference purposes: https://www.irs.gov/pub/irs-pdf/f4506t.pdf

2.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to include VA treatment records from Sheridan VA Medical Center.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the Veteran to undergo VA general examination, by an appropriate physician, at a VA medical facility.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on examination of Veteran, and review of the record, the physician should describe the functional effects of each of the Veteran's service-connected disabilities-currently headaches, generalized anxiety disorder, and TBI-on his ability to perform the activities of daily living, to include the physical acts required for employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the physician must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the activities of daily living, to include employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A complete rationale should be given for all opinions and conclusions expressed.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


